Conley Byrd, Justice, dissenting. During the 1970 election the American Independent Party received only 6.7% of the votes case. The 1971 Legislature provided Ark. Stat. Ann. § 3-101 (a) that a “Political Party shall mean any group of voters which, at the last preceding general election polled for its candidate for Governor or nominees for Presidential Electors at least seven per cent (7%) of the entire vote cast for such office. . .” The same Legislature provided that the petitions had to be filed 30 days prior to the date established for the filing of party pledges and political practice pledges. At that time the time for filing would have been 30 days prior to 3rd Tuesday in June. At a Special Session of the Legislature the date for filing corrupt practice pledges was changed to April 4th so that the time on February 14th was shortened to March 4th for the American Independent Party to qualify if the 7% Act applied. If it be construed as being retroactive to the 1970 General Election then the Act becomes subject to attack under Williams v. Rhodes, 393 U.S. 23 (1968), and Jenness v. Fortson, 403 U.S. 431 (1971).1 Thus while I agree that the Supreme Court did not have exclusive original jurisdiction and that the Secretary of State could not extend the time for filing petitions, to me the judgment enjoining the names of the American Independent Party’s presidential electors from appearing on the ballot is wrong. Legislative Acts are ordinarily construed as being prospective in which case the “last preceding General Election” would refer to the Last General Election following the adoption of the Act. Furthermore the last preceding General Election can be as logically construed as referring to the last preceding General Election for Presidential Electors as referring to the last preceding election for Governor. Under either construction of the Act in question, the American Independent Party would be a qualified party. For the reasons stated, I respectfully dissent.   Our provision for a “write-in” vote, Ark. Stat. Ann. § 3-717 is so restrictive thatitis almost impractical for a voter to properly cast such a vote. That the 1971 Act discriminates in favor of the established parties and against the formation of new parties or dissident groups is demonstrable by the fact that Ark. Stat. Ann. § 3-717 requires an elector wishing to vote for a write-in candidate to write the candidate’s name exactly as it appears on his voter registration while Ark. Stats. § 3-114 (c) permits party nominees to use nicknames or “handles” (prefixes such as Judge, Senator, etc.)